Citation Nr: 0413065	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $13,876.49 plus interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
waiver of recovery of loan guaranty indebtedness in the 
amount of $13,876.49, plus interest.  


REMAND

This matter arises from the appellant's assumption of 
liability for the repayment of the balance of a mortgage loan 
in general, and a VA guaranteed loan specifically.

During a December 2003 hearing in support of his request for 
waiver of recovery of the loan guaranty indebtedness, the 
appellant reported his wages were being garnished relative to 
the subject loan guaranty.  The record contains a single 
financial disclosure report received in November 2002.  (A 
duplicate copy was received in December 2002.)  The Board is 
unable to discern based upon the Financial Status Report, VA 
Form 5655, whether the income noted reflects the reported 
garnishment.  Thus, the Board is unable to accurately discern 
the appellant's financial status for purposes of 
consideration of the waiver request.

Additionally, the Board notes that the appellant did not 
include any information concerning his spouse in the 
financial disclosure report.  The appellant explained that 
because the subject property was acquired prior to his 
marriage, he considered all matters related to this property 
as his responsibility.  However, the Board notes that 
information related to the appellant's spouse's income would 
be relevant to its consideration of the appellant's ability 
to repay the loan, particularly with respect to whether 
collection would deprive the appellant and his family of 
basic necessities.  Therefore, it is the opinion of the Board 
that the appellant should be given an opportunity to submit 
another financial disclosure report.

In light of the arguments advanced by the appellant, and in 
order to permit the appellant every opportunity to develop 
facts pertinent to his claim, the Board finds that further 
development is in order.  Accordingly, this matter is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request and associate with 
the claims file a copy of the garnishment 
order.  (See Transcript, p. 10).

2.  The appellant should be provided another 
VA Form 5655, Financial Status Report.  He 
should be requested to provide a complete 
response to each particular noted therein.  
The appellant should describe any deductions 
from income.  The appellant should include 
information concerning employment, all assets 
and income for both himself and his spouse, 
and explain in detail any deductions from 
such income.  There should be no listing of 
miscellaneous or approximate amounts of 
monthly expenses.  Any expense listed must be 
separately and fully described.  Under 
Section VI, Installment Contracts and Other 
Debts, the appellant should list consumer 
credit expenses, noting the items purchased, 
the purpose of the debt, the date on which 
the expense was incurred, the monthly 
payment, and any amounts which are past due.  
Additionally, the appellant should be 
requested to ensure that he lists any savings 
accounts or other investments for retirement 
or other investment purposes.  Any debts 
which are listed as due and owing to the 
appellant and/or his spouse, as reported in 
Section VI, should be evidenced in writing 
and attached to the Financial Status Report.  
The report must be signed and dated by the 
appellant and his spouse.  

Finally, the appellant should be advised that 
the requested evidence is vital to his claim, 
and that in order to permit a meaningful 
review of the issue on appeal, the appellant 
must to the best of his ability cooperate by 
providing specific and detailed information.  

3.  Following completion of the above, the RO 
should review the evidence and determine 
whether the appellant's request for waiver of 
loan guaranty indebtedness may be allowed.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative, if selected, should be 
furnished a supplemental statement of the 
case and an opportunity to respond. 
 
Thereafter, the case should be returned to the Board if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, regarding the ultimate disposition 
warranted in this case.  The purpose of this remand is for 
further evidentiary development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




